DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment filed on 09/22/2022.
Status of Claims
2.	Claims 1-20 are pending.
	Claims 1, 2, 15 and 16 are pending.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Averbuch (USPPGPub N 20130212477, referred to as Averbuch).
Regarding claims 1 and 16:
A method for playback of media files on a media player, comprising the steps of: 
Averbuch teaches retrieving a media file from a file location, (Averbuch, the system includes the process of identifying and marking the relative location of specific objects within digital media, abstract); 
Averbuch teaches initiating playback of the media file and displaying content on a media player display, (Averbuch, the digital media reproduction device 10 can be selected from any visual processing device capable of playing video, [0017], Fig. 1/items 8 and 10); 
Averbuch teaches detecting a first encoded cue at a location in the media file, (Averbuch, the video embedded entities are objects, and other concepts such as products, locations, semantic and abstract contexts related to objects or other distinct content within the encoded video, [0019], the metadata file contains a list of different markers that define an item. For example, one of the markers may be a timecode, which is in synch with the timecode of the media reproduction device. Other markers may include information about specific products featured in the media content, a product-id, and the information about a hotspot area of the video embedded entities, [0033]); 
Averbuch teaches displaying an interaction overlay element associated with the first encoded cue on the media player display while the media file is playing, (Averbuch, an interactive marketing system allows the viewer to pick objects within digital video content for immediate or subsequent consideration, [0006], he media reproduction device 10 to display and interact with objects and concrete concepts embedded/displayed within the encoded video through the user interface 16, [0020]); 
Averbuch teaches detecting a user input associated with the interaction overlay element, (Averbuch, the graphical video overlay, which visually shows the viewer/user the interactive areas of the video, and at any time during the playback, the user can select a displayed icon with an object of interest, [0029], [0030]); and, 
Averbuch teaches initiating the display of a transaction overlay element for detecting further user inputs within the media player display, (Averbuch, the purchase order, if this is the functionality the user is performing on the items. The order includes the product(s) (items or video embedded entities) he/she wants to purchase, personal account information including shipping and billing addresses. The transaction between the user and the service provider and all these stored information are preferably stored and/or transmitted in the art recognized encryption and security protocols, [0037]).
Regarding claim 2:
Averbuch teaches a method according to claim 1, further comprising the step of detecting a second encoded cue at a subsequent location in the media file and removing the interaction overlay element from the media player display in response, (Averbuch, the time stamp defines when the marker appears and the duration of the marker's appearance on the visualized video content relative to the video time frame and encoding, [0032]; for the duration the object appears on the screen, the hotspot tracks the object, [0046], Fig. 7A/item 303).
Regarding claim 3:
Averbuch teaches a method according to claim 1, wherein playback of the media file is paused when a user input associated with the interaction overlay element is detected, (Averbuch, the user may click on the "info" key, to pause the media reproduction device playback operation, he user can also pause the video playback, then tab through the visible tags that describe a particular item and highlight the desired item [0036]).
Regarding claim 4:
Averbuch teaches a method according to claim 1, wherein playback of the media file is resumed upon completion or termination of a transaction within the media player display, (Averbuch, Figs. 7A, B/item 305).
Regarding claims 5 and 18:
Averbuch teaches a method according to claim 1, wherein the interaction overlay element is associated with the displayed content of the media file, (Averbuch, the relationship between the composer tool 200 and the interactive CMS 100, [0046]).
Regarding claims 6 and 20:
Averbuch teaches a method according to claim 1, wherein the transaction overlay element is an e-commerce transaction interface, (Averbuch, a service provider provides commercial product(s), [0008], the service provider 2 may also provide user services such as e-commerce gateways, [0030], [0031]).
Regarding claim 7:
Averbuch teaches a method according claim 1, wherein the transaction overlay element relates to a transaction consisting of one or more of: a data submission form, purchasing an item, making a booking, making a donation, and registering for a service, (Averbuch, the downloaded information can be product catalogs, commercial advertisements, marketing promotions or the entertainment package(s) the user purchased, [0031]).
Regarding claim 8:
Averbuch teaches a method according to claim 1, wherein the media file is one of a music video, a film, an advertisement, and a video clip, (Averbuch, movie, audio data, music, [0031]).
Regarding claim 9:
Averbuch teaches a method according to claim 1, wherein the media file is a rich media file, (Averbuch, application that allows users to view the videos and interact with the overlaid information prepared with the CMS and the composer tool during the playback, [0029]).
Regarding claim 10:
Averbuch teaches a method according to claim 1, wherein the first encoded cue includes one or more of an interaction overlay element title, a transaction type, a product/service identifier, a start time for displaying interaction overlay, and an end time to stop displaying the interaction overlay element, (Averbuch, the graphical video overlay, which visually shows the viewer/user the interactive areas of the video, [0029]).
Regarding claims 11 and 17:
Averbuch teaches a method according to claim 1, wherein the first encoded cue includes metadata tags which identify one or more of an external integration module, a commerce API, a content API, a payment provider, and a content delivery network, (Averbuch, content integration and delivery system, abstract).
Regarding claim 12:
Averbuch teaches a method according to claim 11, wherein the metadata is encoded using FFmpeg software together with a JSON string encoding scheme, (Averbuch, create structures in XML, JSON for encoded content identified as one or more of MPEG, MPEG-2, MPEG-4, [0025], [0017]).
Regarding claims 13 and 19:
Averbuch teaches a method according to claim 1, wherein the media player is configured to communicate with one or more external transaction services, (Averbuch, Fig. 1).
Regarding claim 14:
Averbuch teaches a method according to claim 13, wherein the one or more external transaction services includes a payment provider, (Averbuch, the user has already registered his account with the service provider, the user turns on both display device and the media reproduction device, and connects the media reproduction device to the Internet, [0036], Fig. 2).
Regarding claim 15:
Averbuch teaches a computer program product comprising instructions for performing the method of any preceding claim, (Averbuch, the system hands the control to the regular media reproduction device interface software to run the regular video media functions, [0036], [0040]).
Response to Arguments
4.	Applicant's arguments filed 09/22/2022 related to claims 1-20 have been fully considered but they are not persuasive.
In reference to Applicant's argument: 
Averbuch et al. does not teach "initiating the display of a transaction overlay element for detecting further user inputs and completing a transaction within the media player display window.
Examiner’s response:
Examiner respectfully disagrees. Averbuch teaches the system retrieves the window display area/video embedded entity marker information, which contains the display information regarding to the item (video embedded entities) on the display device, by selecting the user goes through menu displayed and selects the items he/she wants to display, manipulate, purchase or other activity and completed transaction at the end, a summary of the user's selections will be displayed, [0037].
In reference to Applicant's argument: 
Averbuch's only indication of how transactions are conducted is within the specific examples at the end of the description and teaches away from the claimed method of completing a transaction within the media player display window.
Examiner’s response:
Examiner respectfully disagrees. Claim 1 cites: “initiating the display of a transaction overlay element for detecting further user inputs and completing a transaction within the media player display window.” Averbuch teaches by selecting an item the user goes through menu displayed and selects the items he/she wants to display. The claim does not cite how the transaction is completed and it means. 
In reference to Applicant's argument:
The addition of the term "window " to amended claim 1 makes clear that the media player display window is referring to a software window.
Examiner’s response:
Examiner respectfully disagrees. All of operation described in the reference of Averbuch are done by software. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., software window) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Hence, Applicant’s arguments are not persuasive. The finality of the last office action is proper, meets all the claim limitations and is maintained.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        October 25, 2022